--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS AGREEMENT dated for reference the 26th day of September, 2008.

AMONG:                                        EUROSLOT S.A.S., a corporation
existing under the laws of France with a                                      
 registered office at ZA Les Priedons Sud, 86140 Scorbe-Clairvaux, France      
                                   (herein called “Licensor”) AND:              
                         USR TECHNOLOGY, INC., a corporation existing under the
laws of the State                                        of Nevada with its
executive office at 20333 State Hwy. 249, Suite 200,                            
           Houston, Texas                                          (herein
called “Licensee”)

WHEREAS:

A.      The Licensor owns and has patented a technology it invented and
developed for manufacturing articulated downhole screen filters for use in oil
and gas drilling operations to eliminate solid particles contained in
hydrocarbons prior to transporting them out to the surface (such articulated
downhole screen filters are herein called the “Products”). The articulated
screen filters as produced by the Licensor are marketed under the trademark
"Snake Screen"

B.      The Licensor's patent rights and trademark rights are designated herein
together as constituting the Intellectual Property rights concerned by the
present license agreement. The know-how that the Licensor has developed
concerning the patented technology for manufacturing articulated screen filters
is not within the licensed Intellectual Property rights, other than as set out
in Section 5.2 of this License Agreement, (herein called the “IP Rights”). The
patent (“The Licensors Patent Right”) and trademark (“The Licensors Trademark
Right”) rights are more particularly described in Schedule 1 to this License
Agreement.

C.      The Licensee wishes to acquire from the Licensor and the Licensor agrees
to grant to the Licensee the exclusive right to use the IP Rights.

D.      The Licensor will be the sole and exclusive manufacturer of the
Products, which will be produced according to the patented technology, and the
Licensor will sell such Products to the Licensee on a worldwide basis, excluding
France, Iran and Russia.

E.      The Licensor has agreed to grant Licensee the exclusive right to use the
IP Rights under the terms and conditions as set forth in this License Agreement.

NOW THEREFORE in consideration of the premises and the respective covenants,
agreements representations, warranties and indemnities of the parties herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged) the parties hereto covenant and
agree as follows:

1.

DEFINED TERMS

    1.1

For the purposes of this Agreement, unless the context otherwise requires, the
following terms will have the respective meanings set out below and grammatical
variations of such terms will have corresponding meanings:


--------------------------------------------------------------------------------


(a)

“Business Day” means any day which is not a Saturday, Sunday or statutory
holiday in the United States and France;

      (b)

“Closing” means the completion of the transactions contemplated in this Licence
Agreement;

      (c)

“Closing Date” means September 26, 2008, or such other date as the Licensor and
the Licensee may mutually determine;

      (d)

“IP Rights” has the meaning as ascribed in the whereas Clause B above.

      1.2

Currency. Unless otherwise indicated, all dollar amounts in this License
Agreement are expressed in United States funds.

      1.3

Sections and Headings. The division of this License Agreement into Articles,
sections and subsections and the insertion of headings are for convenience of
reference only and will not affect the interpretation of this License Agreement.
Unless otherwise indicated, any reference in this License Agreement to an
Article, section, subsection or Schedule refers to the specified Article,
section or subsection of or Schedule to this License Agreement.

      1.4

Number, Gender and Persons. In this License Agreement, words importing the
singular number only will include the plural and vice versa, words importing
gender will include all genders and words importing persons will include
individuals, corporations, partnerships, associations, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind whatsoever.

      1.5

Accounting Principles. Except as otherwise stated, any reference in this License
Agreement to generally accepted accounting principles refers to generally
accepted accounting principles that have been established in the United States
of America, including those approved from time to time by the American Institute
of Certified Public Accountants or any successor body thereto.

      1.6

Entire Agreement. This License Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether written
or oral. There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided.

      1.7

Time of Essence. Time will be of the essence of this License Agreement.

      1.8

Applicable Law. This License Agreement will be construed, interpreted and
enforced in accordance with, and the respective rights and obligations of the
parties will be governed by, the laws of England. All claim demands, disputes,
controversies, differences, or misunderstandings between the Parties relating to
this Agreement shall be settled by arbitration before one arbitrator to be
appointed in accordance with the International Chamber of Commerce, such
proceeding to be held in London in the English language and judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

      1.9

Amendments and Waivers. No amendment or waiver of any provision of this License
Agreement will be binding on either party unless consented to in writing by such
party. No waiver of any provision of this License Agreement will constitute a
waiver of any other provision, nor will any waiver constitute a continuing
waiver unless otherwise provided.

      1.10

Adjustments for Stock Splits, Etc.. Wherever in this License Agreement there is
a reference to a specific number of shares of stock of the Licensee, then, upon
the occurrence of any subdivision, combination or stock dividend of such stock,
the specific number of shares so referenced in this License Agreement shall
automatically be proportionally adjusted to reflect the effect on the
outstanding shares of such class or series of stock by such subdivision,
combination or stock dividend.


--------------------------------------------------------------------------------


1.11

Schedules. The following Schedules are attached to and form part of this License
Agreement: All terms defined in the body of this License Agreement will have the
same meaning in the Schedule attached hereto.


  Schedule 1 - Description of patents and trademark   Schedule 2 - Consents  
Schedule 3 – Subscription Agreement


2.

GRANT OF LICENSE

    2.1

The Licensor hereby grants to the Licensee, effective as of the Closing Date and
for a period of 20 years, an exclusive worldwide license, excluding France, Iran
and Russia, to use the Licensors Patent Rights and the exclusive right to use
the Licensors Trademark Rights for a consideration of the License Fee defined in
Article 5 hereafter (the “License”).

    2.2

The License Agreement will take effect on the day when the shares mentioned in
Article 5 are issued and attributed to the Licensor.

    2.3

Licensee shall not assign or sublicense the IP Rights granted under this
license.

    2.4

The Licensee agrees to assist the Licensor in recording this License Agreement
with appropriate government authorities where such recording is required by law
or regulation or where such recording is permitted or desired by the Licensor.

    2.5

The Licensor shall not continue to use the IP Rights, other than in France, Iran
and Russia, for its business and shall not sell or agree to sell all or any
portion of the IP Rights, other than as set out in Section 6.

    2.6

The Licensor undertakes, for a period of ten years from the signature of the
License Agreement, to keep in force the existing patents applications in the
countries where they were filed. During this period of ten years, in any country
designated in the international patent application where the Licensor would
decide not to file a national application nor to waive a patent application or a
patent, the Licensee will have the option to incur costs to defend the
corresponding rights.

    2.7

The Licensor undertakes, for a period of ten years from the signature of the
License Agreement, to keep in force the existing trademark registrations in the
countries where they were filed.

    3.

USE OF LICENSE AND PURCHASE OF PRODUCTS

    3.1

The Licensee shall purchase the Products from the Licensor and shall use and
sell the Products under the Licensor's trademark;

    3.2

The License is exclusive to the Licensee worldwide, except for France, Iran, and
Russia, in which countries the Licensor has the exclusive right to manufacture,
produce and sell the Products direct;

    3.3

The Licensor is the only company from which the Licensee may purchase any
Products;

    3.4

Except in France, Iran and Russia, the licensee shall pursue the use of the
Licensor's trademark on all the Products produced by the Licensor and shall not
use the Licensor's trademark or any trademark similar to "Snake Screen" for
other products than the Licensor's Products;

    3.5

The Licensee has the obligation to use the trademark Snake Screen for all the
Products worldwide, except in France, Iran and Russia. Both the Licensee and the
Licensor commit themselves to use the trade mark Snake Screen for all
articulated downhole screen filters as covered by the Licensor's patent rights
and/or manufactured by the Licensor using its know-how and not to use said trade
mark on other types of screen filters or other products.


--------------------------------------------------------------------------------


4.

OWNERSHIP

    4.1

Licensee acknowledges and agrees that, as between the parties to this License
Agreement and subject to the rights and licenses granted herein, Licensor is,
and at all times shall remain, the sole and exclusive owner of all right, title
and interest, throughout the world, in and to all IP Rights, and any copies of
the IP Rights, whether made on or behalf of Licensor or Licensee.

    5.

LICENSE FEE

    5.1

The license fee payable by the Licensee to the Licensor for the License shall
consist of 1,000,000 shares of restricted common stock (3,000,000
pre-consolidated restricted shares of common stock) of the Licensee at a deemed
price of US $1.00 per share (the “License Shares”). Indeed, it is herein
specified that a 3:1 consolidation of USR Technology, Inc’s share capital will
take place. On or prior to the Closing Date, the Licensee and the Licensor shall
enter into a subscription agreement in regards to the License Shares, as set
forth in Schedule 3. On the Closing Date, the Licensee shall instruct its
transfer agent to issue the License Shares to the Licensor. In any case, this
Agreement shall take effect on the day of issuance of the License Shares and
attribution of those Shares to the Licensor.

    5.2

In all situations where the Licensor and the Licensee agree to have the Products
manufactured by a third party, a fee equal to 8 % of the Licensee turnover
resulting from the sale of such Products will be due and payable to the Licensor
as a consideration for the right to use the know how of the Licensor for the
implementation of the manufacturing of the Products.

    6.

RIGHT OF FIRST PURCHASE

    6.1

The Licensor shall give the Licensee a first right of purchase for the IP
Rights, and the associated technology for so long as this License Agreement is
in effect, in the event that:


  (a)

the Licensor, or a majority interest in the Licensor, is sold,

        (b)

the Licensor intends to sell the IP Rights, and the associated technology or

        (c)

the Licensor effects any:


  (i)

merger or consolidation of the Licensor with or into another entity other than
the current mother company of the Licensor i.e. S.C. Finances.

        (ii)

sale of all or substantially all of its assets in one or a series of related
transactions,

        (iii)

tender offer or exchange offer (whether by the Licensor or any or another
entity) is completed pursuant to which the Licensor’s shareholders are permitted
to tender or exchange their shares for other securities, cash or property,

        (iv)

reclassification of its shares or any compulsory share exchange pursuant to
which the Licensor’s shares are effectively converted into or exchanged for
other securities, cash or property, or


  (d)

the Licensee or the majority interest in the Licensee is being acquired by a
company in which the present shareholders of the Licensee are not part of.

However, clauses (iii) and (iv) above will only be applicable if the available
shares pursuant to the tender offer or exchange offer represent more than the
majority of the shares of the Licensor.

(collectively, the “ROFP Events”).

--------------------------------------------------------------------------------


6.2

The right of first purchase may be exercised by the Licensee within 30 days
following notice of a ROFP Event by notifying the Licensor in writing. The
purchase price of the IP Rights and the associated technology shall be
calculated using the following formula: the purchase price of the IP Rights and
the associated technology shall be equal to three (3) times the average annual
sales turnover of Snake Screen made by Licensee in the three years preceding the
date of exercise of the right of purchase of the IP Rights with a minimum of
five millions euros (€ 5,000,000.00)

        7.

TERMINATION AND EXTENSION

        7.1

Except as otherwise provided, this License Agreement shall terminate
automatically at the end of the term specified in Section 2.1.

        7.2

The Licence Agreement will be terminated if a bankruptcy proceeding is filed
against the Licensee.

        8.

INDEMNIFICATION, REMEDIES, SURVIVAL

        8.1

For the purposes of this Section 8 terms “Loss” and “Losses” mean any and all
demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by Licensor or Licensee including damages for lost profits or lost
business opportunities.

        8.2

Agreement of Licensor to Indemnify

        (a)

Licensor will indemnify, defend, and hold harmless, to the full extent of the
law, for a period of three years from the termination of the License Agreement,
the Licensee and its shareholders from, against, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by the Licensee
and its shareholders by reason of, resulting from, based upon or arising out of:

        (i)

the breach by Licensor of any representation or warranty of Licensor contained
in or made pursuant to this License Agreement, any Licensor document or any
certificate or other instrument delivered pursuant to this License Agreement; or

        (ii)

the breach or partial breach by Licensor of any covenant or agreement of
Licensor made in or pursuant to this License Agreement, any Licensor document or
any certificate or other instrument delivered pursuant to this License
Agreement.

        8.3

Agreement of Licensee to Indemnify

        (a)

Licensee will indemnify, defend, and hold harmless, to the full extent of the
law, for a period of three years from the termination of this License Agreement,
the Licensor from, against, for, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Licensor by reason of,
resulting from, based upon or arising out of:

        (i)

the breach by Licensee of any representation or warranty of Licensee contained
in or made pursuant to this License Agreement, any Licensee document or any
certificate or other instrument delivered pursuant to this License Agreement; or

        (ii)

the breach or partial breach by Licensee of any covenant or agreement of
Licensee made in or pursuant to this Agreement, any Licensee document or any
certificate or other instrument delivered pursuant to this License Agreement.


--------------------------------------------------------------------------------


9.

REPRESENTATIONS AND WARRANTIES OF THE LICENSOR

        9.1

The Licensor represents and warrants to the Licensee, with the intent that the
Licensee will rely thereon in entering into this License Agreement and in
concluding the transactions contemplated hereby, as follows:

        (a)

Licensor warrants that to the best of its knowledge the use of the IP Rights as
intended through this License Agreement, does not infringe upon the rights of
third parties;

        (b)

Licensor warrants that to the best of its knowledge the IP Rights is valid,
maintained and enforceable towards third parties worldwide, other than France,
Iran or Russia, and that the IP Rights shall be properly maintained during the
term of this License Agreement.

        (c)

the execution and delivery of this License Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary limited liability company action on the part of the Licensor, and this
License Agreement constitutes a valid and binding obligation of the Licensor
enforceable against the Licensor in accordance with its terms; except as
enforcement may be limited by bankruptcy, insolvency and other laws affecting
the rights of creditors generally and except that equitable remedies may be
granted only in the discretion of a court of competent jurisdiction;

        (d)

except as will be remedied by the consents, approvals, releases, and discharges
described in Schedule 2 - Consents attached hereto, neither the execution and
delivery of this License Agreement nor the performance of the Licensor’s
obligations hereunder will:

        (i)

violate or constitute default under any order, decree, judgment, statute,
by-law, rule, regulation, or restriction applicable to the Licensor, the IP
Rights, or any contract, agreement, instrument, covenant, mortgage, or security,
to which the Licensor is a party or which are binding upon the Licensor,

        (ii)

to the knowledge of the Licensor, result in any fees, duties, taxes,
assessments, penalties or other amounts becoming due or payable by the Licensee
under any sales tax legislation.

        (iii)

give rise to the creation or imposition of any encumbrance on the IP Rights,

        (iv)

violate or constitute default under any license, permit, approval, consent or
authorization held by the Licensor, or

        (v)

violate or trigger any liability on behalf of the Licensee pursuant to any
legislation governing the licensing of the IP Rights by the Licensor;

        (e)

the Licensor owns and possesses and has good and marketable title to the IP
Rights free and clear of all encumbrances of every kind and nature whatsoever;

        (f)

no person other than the Licensee has any written or oral agreement or option or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase or acquisition from the
Licensor of any of the IP Rights;

        (g)

There are no actions, suits, proceedings, investigations, complaints, orders,
directives, or notices of defect or noncompliance by or before any court,
governmental or domestic commission, department, board, tribunal, or authority,
or administrative, licensing, or regulatory agency, body, or officer issued,
pending, or to the best of the Licensor’s knowledge threatened against or
affecting the Licensor or in respect of the IP Rights;


--------------------------------------------------------------------------------


(h)

there is no requirement applicable to the Licensor to make any filing with, give
any notice to or to obtain any license, permit, certificate, registration,
authorization, consent or approval of, any governmental or regulatory authority
as a condition to the lawful consummation of the transactions contemplated by
this Agreement, except for the filings, notifications, licenses, permits,
certificates, registrations, consents and approvals described in Schedule 2 -
Consents, or that relate solely to the identity of the Licensee or the nature of
any business carried on by the Licensee except for the notifications, consents
and approvals described in Schedule 2 - Consents;

      10.

REPRESENTATIONS OF THE LICENSEE

      10.1

The Licensee represents and warrants to the Licensor as follows, with the intent
that the Licensor will rely thereon in entering into this License Agreement and
in concluding the transactions contemplated hereby, that:

      (a)

the Licensee is a corporation duly incorporated, validly existing, and in good
standing under the laws of the State of Nevada and has the power, authority, and
capacity to enter into this License Agreement and to carry out its terms;

      (b)

the execution and delivery of this License Agreement and the completion of the
transactions contemplated hereby has been duly and validly authorized by all
necessary corporate action on the part of the Licensee, and this Agreement
constitutes a valid and binding obligation of the Licensee enforceable against
the Licensee in accordance with its terms; except as enforcement may be limited
by bankruptcy, insolvency and other laws affecting the rights of creditors
generally and except that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction;

      (c)

there is no requirement for the Licensee to make any filing with, give any
notice to or obtain any license, permit, certificate, registration,
authorization, consent or approval of, any government or regulatory authority as
a condition to the lawful consummation of the transactions contemplated by this
License Agreement;

      (d)

neither the execution and delivery of this License Agreement nor the performance
of the Licensee’s obligations hereunder will violate or constitute a default
under the constating documents, by-laws, or articles of the Licensee, any order,
decree, judgment, statute, by-law, rule, regulation, or restriction applicable
to the Licensee, or any contract, agreement, instrument, covenant, mortgage or
security to which the Licensee is a party or which are binding upon the
Licensee;

      (e)

Licensee has made available to the Licensor a true and complete copy of each
annual, quarterly and other reports, registration statements (without exhibits)
filed by Licensee with the Securities and Exchange Commission (the “SEC”) since
September 17, 2008 (the “Licensee SEC Documents”). As of their respective filing
dates, the Licensee SEC Documents complied in all material respects with the
requirements of the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as the case may be, and the rules and regulations
of the SEC promulgated thereunder applicable to such Licensee SEC Documents, and
none of the Licensee SEC Documents contained on their filing dates any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
corrected by a subsequently filed Licensee SEC Document. The financial
statements of Licensee included in the Licensee SEC Documents (the “Licensee
Financial Statements”) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto, were prepared
in accordance with generally accepted accounting principles applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto or, in the case of unaudited financial statements, as
permitted under Form 10-QSB under the Exchange Act) and fairly presented the
consolidated financial position of Licensee and its consolidated subsidiaries as
of the respective dates thereof and the consolidated results of


--------------------------------------------------------------------------------


 

Licensee’s operations and cash flows for the periods indicated (subject to, in
the case of unaudited statements, to normal and recurring year-end audit
adjustments). There has been no change in Licensee’s accounting policies, except
as described in the notes to the Licensee Financial Statements or as required by
generally accepted accounting principles. Since the date of the most recent
balance sheet included in a Licensee SEC Document, there has been no material
adverse effect on the business, operations, assets, condition (financial or
otherwise) or prospects of the Licensee;

      (f)

The License Shares to be issued to the Licensor under this Agreement will, when
so issued, be duly authorized, validly issued, fully paid, non-assessable, free
of any encumbrances and not subject to any preemptive rights or rights of first
refusal created by statute or the charter documents or Bylaws of Licensee or any
agreement to which Licensee is a party or is bound and will be issued in
compliance with federal and state securities laws; and

      (g)

Except as disclosed in the Licensee SEC Documents, (i) there are no actions,
suits, proceedings, investigations, complaints, orders, directives, or notices
of defect or non-compliance by or before any court, governmental or domestic
commission, department, board, tribunal, or authority, or administrative,
licensing, or regulatory agency, body, or officer issued, pending, or to the
best of the Licensee’s knowledge threatened against or affecting the Licensee;
and (ii) the Licensee is in compliance in all material respects with all
applicable laws applicable to Licensee and its business.

      (h)

The Licensee will use its reasonable best efforts to ensure the commercial
success of the Products during the life of this License Agreement.

      11.

NON MERGER

      11.1

The representations, warranties, covenants, and agreements of the Licensor
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will survive the Closing Date and the
term of this License Agreement, and notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases the Licensor of such representation,
warranty, covenant, or agreement), or any investigation by the Licensee, same
will remain in full force and effect.

      11.2

The representations, warranties, covenants, and agreements of the Licensee
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will survive the Closing Date and the
term of this License Agreement, and notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases the Licensee of such representation,
warranty, covenant, or agreement), or any investigation by the Licensor, same
will remain in full force and effect.

      12.

FURTHER ASSURANCES

      12.1

From time to time subsequent to the Closing Date, the parties covenant and
agree, at the expense of the requesting party, to promptly execute and deliver
all such further documents and instruments and do all such further acts and
things as may be required to carry out the full intent and meaning of this
Agreement and to effect the transactions contemplated hereby.

      13.

ASSIGNMENT

      13.1

This Agreement may not be assigned by any party hereto without the prior written
consent of the other parties hereto.


--------------------------------------------------------------------------------


14.

SUCCESSORS AND ASSIGNS

    14.1

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

    15.

COUNTERPARTS

    15.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

    16.

NOTICES

    16.1

Any notice required or permitted to be given under this Agreement will be in
writing and may be given by personal service or by prepaid registered mail, and
addressed to the proper party or transmitted by electronic facsimile generating
proof of receipt of transmission at the address or facsimile number stated
below:


  (a)

if to the Licensor:

     

EUROSLOT S.A.S.
ZA Les Priédons Sud,
86140 SCORBE CLAIRVAUX
France

       

Facsimile No.: +33.5.49.93.86.71

        (b)

if to the Licensee:

       

USR Technology, Inc.
20333 State Hwy. 249,
Suite 200
Houston, Texas

       

Facsimile No.: + 1 (866) 857-9025

       

with a copy to:

     

Macdonald Tuskey
Suite 1210, 777 Hornby Street
Vancouver, British Columbia V6Z 1S4
Attention: William L. Macdonald

       

Facsimile No.: +1 (604) 681-4760

       

or to such other address or facsimile number as any party may specify by notice.
Any notice sent by registered mail as aforesaid will be deemed conclusively to
have been effectively given on the fifth business day after posting; but if at
the time of posting or between the time of posting and the third business day
thereafter there is a strike, lockout or other labour disturbance affecting
postal service, then such notice will not be effectively given until actually
received. Any notice transmitted by electronic facsimile will be deem
conclusively to have been effectively given if evidence of receipt is obtained
before 5:00 p.m. (recipient’s time) on a Business Day, and otherwise on the
Business Day next following the date evidence of receipt of transmission is
obtained by the sender.


--------------------------------------------------------------------------------


17.

TENDER AND EXTENSIONS

    17.1

Tender may be made upon the Licensor or Licensee or upon the solicitors for the
Licensor or Licensee and such solicitors are expressly authorized by their
respective clients to confirm extensions of the Closing Date.

    18.

REFERENCE DATE

    18.1

This Agreement is dated for reference as of the date first above written, but
will become binding as of the date of execution and delivery by all parties
hereto and subject to compliance with the terms and conditions hereof, the
transfer and possession of the Business Assets will be deemed to take effect as
at the close of business on the Closing Date. References herein to the date of
the Agreement or to the date hereof shall be deemed to mean the date set forth
in the preamble to this Agreement.

IN WITNESS WHEREOF the parties have executed and delivered these presents on the
dates indicated below.

EUROSLOT S.A.S.

Per: “signed”     Authorized Signatory         Dated: September 26, 2008  

USR TECHNOLOGY, INC.

Per: /s/ John Ogden     Authorized Signatory         Dated: September 26, 2008  


--------------------------------------------------------------------------------

LIST OF SCHEDULES

Schedule Description     1 Description of patents and trademark     2 Consents  
  3 Subscription Agreement


--------------------------------------------------------------------------------

SCHEDULE 1

Description of Patents and Trademarks

Patent rights:

French patent application 06/07075 filed 02/08/2006 and published under number 2
904 653

International application WO 2008/015540 filed 01/08/2007 under reference
PCT/IB2007/002202 under priority of the above French application for all states
that could be designated at that date according to the Patent Cooperation
Treaty.

Trademark rights:

French trademark 07 3535275 filed 31/10/2007 for the words "Snake Screen" in
classes 6, 7, and 11 of the International Classification,

International trademark 965 572 as registered 30/04/2008 to cover Bahrain,
Europe Union, Iran, Russia, and USA, for the words "Snake Screen" in classes 7
and 11 of the International Classification.

--------------------------------------------------------------------------------

SCHEDULE 2

Consents

None.

--------------------------------------------------------------------------------

SCHEDULE 3

Subscription Agreement

--------------------------------------------------------------------------------